The weight of the evidence clearly shows that the blow which the complainant received from the defendant was given in self-defense, and that whatever injuries the complainant received he brought upon himself through his own misconduct. The complainant, according to the great weight of the testimony, was the aggressor throughout, and the defendant did nothing more than he lawfully might in the discharge of his duty, and in his own defense. Thin conviction of the defendant was against the weight of the credible testimony given at the trial. Judgment reversed and a new trial ordered. Present -—• Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.